DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
	Claims 1-5 have been examined in this application. Claim 6 has been withdrawn as it is drawn to nonelected Species I from the Election/Restriction filed on 01/04/2022. This communication is a Non-Final Rejection in response to the Applicant’s “Amendments/Remarks” filed on 02/15/2022.

Election/Restrictions
	Applicant’s election without traverse of Species IV (Figures 18-25 and 28-31) in the reply filed on 02/15/2022 is acknowledged.
	Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I (Figures 1-10), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/15/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 4, the phrase "such as" in line 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 is additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim (claim 4).

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arai (US 20030106155 A1).
In regards to Claim 1, Arai teaches: An automatically inflatable patient transfer air mattress (10 – Fig. 1) comprising: a main mattress portion (14 – Fig. 1) forming a plate shape (Para 0037) having a predetermined thickness (Para 0035 – expand into an inflated form) when charged and inflated with air (Para 0008); a protective cover portion (46 – Fig. 5) provided on one side see annotated Fig. 5.1 from Arai below), and configured to cover one surface of the main mattress portion when deployed (see annotated Fig. 5.1 from Arai below); and a cushion wheel unit (Para 0049 – ‘wheels’) disposed on a bottom portion of the main mattress portion (Para 0049 – ‘connected to the bottom portion of the stretcher 10’) to absorb impact from below.

    PNG
    media_image1.png
    212
    416
    media_image1.png
    Greyscale


Annotated Fig. 5.1 from
In regards to Claim 3, Arai teaches: The automatically inflatable patient transfer air mattress of claim 1, wherein the automatically inflatable patient transfer air mattress further includes four side pad portions (18/20/22/24 – Fig. 2) coupled to four edge portions (see annotated Fig. 2.1 from Arai) of a top surface of the main mattress portion (see annotated Fig. 2.1 from Arai), respectively, wherein the main mattress portion (14 – Fig. 1) and the side pad portions (18/20/22/24 – Fig. 2) are coupled via first pad-joining portions (40 – Fig. 2), and second pad-joining portions (42 – Fig. 2) are located between and elastically coupled to (44 – Fig. 2, Para 0044) adjacent side surfaces of the four side pad portions (Fig. 2 and Para 0044) and wherein one of the four side pad portions is connected to the main mattress portion via a gas pipe channel (Para 0034 – ‘the stretcher 10 may also include a port’) in such a manner that fluid is in or to provide a connection to a pump or another compressed air cartridge’).

    PNG
    media_image2.png
    356
    608
    media_image2.png
    Greyscale

Annotated Fig. 2.1 from Arai 
In regards to Claim 4, Arai teaches: The automatically inflatable patient transfer air mattress of claim 1, wherein the main mattress portion includes an air inlet (Para 0034 – ‘the stretcher 10 may also include a port’) or an air supply connected to a gas capsule storing compressed air or gas (12 – Fig. 2, Para 0008/0033), such as inert gas, to supply air to an internal space of the main mattress portion (Para 0018 – ‘compressed air cartridge connected to the stretcher to inflate it’).
In regards to Claim 5, Arai teaches: The automatically inflatable patient transfer air mattress of claim 4, wherein the gas capsule or a gas tank (12 – Fig. 2, Para 0008/0033) corresponding to the gas capsule is disposed inside the main mattress portion (Para 0018 - ‘The stretcher may include a compressed air cartridge connected to the stretcher to inflate it’, see note below.  Further, as shown in Fig. 2, at least a portion of the cartridge 12 is ‘disposed inside’ an outermost perimeter of the main body 14).
Note: The air cartridge being connected is understood to be connected or integrally combined by some method to provide the air to the stretcher. As such the connection could be inside, outside, integral, direct, etc. and would still be capable of the intended function.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 20030106155 A1) in view of Kenalty (US 7774877 B2).
In regards to Claim 2, Arai teaches: The automatically inflatable patient transfer air mattress of claim 1, wherein the cushion wheel unit includes: a cushion body (34 – Fig. 2) fixedly attached to a bottom surface (see annotated Fig. 2.2 from Arai below) of the main mattress portion (Para 0041 and Fig. 2), in a shape of an embossment (Para 0041 – ‘air pockets’); but does not teach, a wheel-fixing portion disposed on an outer central portion of the cushion body, and a wheel rotatably coupled to the wheel-fixing portion.
Kenalty teaches: a wheel-fixing portion (132 – Fig. 10) disposed on an outer central portion of the cushion body (see annotated Fig. 10.1 from Kenalty below)
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the specified wheel fixing portion and wheels of Kenalty to the inflatable stretcher with wheels of Arai as evacuation transportation devices that are to be moved on the ground from one place to another are commonly designed with wheels to provide the user with a faster and more efficient mode of transport, to overall reduce the load and friction between the surface and the stretcher. 

    PNG
    media_image3.png
    393
    565
    media_image3.png
    Greyscale

Annotated Fig. 2.2 from Arai

    PNG
    media_image4.png
    470
    681
    media_image4.png
    Greyscale

Annotated Fig. 10.1 from Kenalty
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/9/2022